DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Applicant’s amendment and arguments filed 12/28/2021, with respect to the claim rejections set forth in the Final Rejection mailed 10/29/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hareland et al. (2017/0312514).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, from which claim 7 depends states the therapy is atrial antitachycardia stimulation. Claim 7 then states deliver of ventricular therapies, which appears to directly contradict Claim 1.
Claim 7 also states “the treatment functionality” which lacks antecedent support in the claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hareland et al. (2017/0312514).
Regarding Claims 1, 3-7 and 10-12, Hareland discloses an implantable cardioverter defibrillator (ICD) 16 having a processor 90, treatment unit 96, remote data transmitter 146 (found in remote device 21) that communicates with communication circuitry 94 (e.g. a near-field telemetry unit) in device 16; and a memory 92 for storing instructions that are executable by the processor 90 (Fig. 4; par. [0071-0075]). Hareland further discloses delivering, with the treatment unit 96,  anti-tachyarrhythmia pacing (ATP) to a patient (par. [0139]) until a timer threshold is reached and then deactivating ATP once the timer threshold is exceeded (par. [0144]). Hareland then discloses that an activation signal can be sent from/assigned from a remote device 21 (namely from remote transmitter 146)  to communication circuitry 94 of ICD 16 (which can be considered a first group) to re-enable ATP therapy (par. [0132, 0139]). Lastly the Examiner notes the claimed result of “reducing a risk of thrombosis” is currently claimed as a result that necessarily flows from following the step of deactivating an ability of the treatment unit to deliver further antitachycardia stimulation after an expiration of a presettable time. Therefore, since the disclosure of Hareland teaches deactivating therapy after a presettable time, the Examiner notes the risk of thrombosis is reduced. As noted in Applicant’s specification, prolonged ATP results in increased risk of thrombosis (see par. [0262]). Therefore any shortening of a therapy time would reduce a risk of thrombosis.
The Examiner notes in the exemplary embodiment illustrated int eh Figures, Hareland relies on an ICD placed in the ventricle and not an atrial antitachycardia device as claimed. However, the disclosure of Hareland indicates that the features described with respect to the exemplary embodiment can also be applied in ICDs placed in other locations, such as the atria for treating atrial tachyarrhythmia (see par. [0038, 0081, 0084, 0085]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include an ICD implanted in an atrium of a heart, as taught and suggested by Hareland, for the purpose of effectively treating atrial tachyarrhythmia.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use an ICD in an atrium of a heart since Hareland has provided a finite number (implantation in an atrium or ventricle) of identified, predictable solutions, each having a reasonable expectation of success.

Regarding Claim 8, Hareland discloses an implantable cardioverter defibrillator (ICD) 16 having a first processor 90, treatment unit 96, a first remote data transmitter 94 in device 16; and a first memory 92 for storing instructions that are executable by the processor 90 (Fig. 4; par. [0071-0075]). Additionally, Hareland discloses a remote access unit 21 disposed remotely from said implantable system, said remote access unit 21 containing a second processor 140; second memory 142 and a second remote data transmitter 146 (Fig. 6). Hareland further discloses delivering, with the treatment unit 96,  anti-tachyarrhythmia pacing (ATP) to a patient (par. [0139]) until a timer threshold is reached and then deactivating ATP once the timer threshold is exceeded (par. [0144]). Hareland then discloses that an activation signal can be sent from/assigned from a remote device 21 (namely from remote transmitter 146)  to communication circuitry 94 of ICD 16 to re-enable ATP therapy (par. [0132, 0139]). The reactivation data is sent in response to an activation input into device 21 from a clinician. Lastly the Examiner notes the claimed result of “reducing a risk of thrombosis” is currently claimed as a result that necessarily flows from following the step of deactivating an ability of the treatment unit to deliver further antitachycardia stimulation after an expiration of a presettable time. Therefore, since the disclosure of Hareland teaches deactivating therapy after a presettable time, the Examiner notes the risk of thrombosis is reduced. As noted in Applicant’s specification, prolonged ATP results in increased risk of thrombosis (see par. [0262]). Therefore any shortening of a therapy time would reduce a risk of thrombosis.
The Examiner notes in the exemplary embodiment illustrated in the Figures, Hareland relies on an ICD placed in the ventricle and not an atrial antitachycardia device as claimed. However, the disclosure of Hareland indicates that the features described with respect to the exemplary embodiment can also be applied in ICDs placed in other locations, such as the atria for treating atrial tachyarrhythmia (see par. [0038, 0081, 0084, 0085]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include an ICD implanted in an atrium of a heart, as taught and suggested by Hareland, for the purpose of effectively treating atrial tachyarrhythmia.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use an ICD in an atrium of a heart since Hareland has provided a finite number (implantation in an atrium or ventricle) of identified, predictable solutions, each having a reasonable expectation of success.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hareland et al. (2017/0312514) in view of Huelskamp et al. (2016/0228701). Hareland discloses monitoring length of time in which ATP is delivered and then de-activating ATP when the length of time exceeds a threshold (par. [0139, 0144]) but fails to disclose transmitting status data indicating whether the treatment is activated or de-activated. However, in the same field of endeavor of ATO therapy, Huelskamp discloses transmitting therapy status after a therapy limit/time limit associated with ATP has been exceeded for the purpose of indicating to a clinician that an error or limit ahs occurred so that the clinician can take appropriate action to remedy the situation or help the patient (par. [0102]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Hareland reference to include transmitting treatment status data, especially in the event the time limit is exceeded, as taught and suggested by Huelskamp, for the purpose of indicating to a clinician that an error or limit has occurred so that the clinician can take appropriate action to remedy the situation or help the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792